DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

[1]	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

[2]	This communication is in response to the amendment filed 21 April 2022. It is noted that this application is a Continuation of United States Patent Application Serial No. 14/212,719, filed 14 March 2014, which benefits from Provisional Patent Application Serial No. 61/800,071 filed 15 March 2013. Claims 1, 13-15, and 20 have been amended. Claims 1-20 are pending.

Continuation Application

[3]	This application is a Continuation of United States Patent Application Serial No. 14/212,719 which benefits from the effective filing date of 15 March 2013, now abandoned. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b), the Examiner has reviewed and considered the prior art cited in the Parent Application and all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. See MPEP §609.02 A. 2. 

Response to Remarks/Amendment

[4]	Applicant's remarks filed 21 April 2022 have been fully considered but they are not persuasive. The remarks will be addressed below in the order in which they appear in the noted response.  

[i]	In response to rejection(s) of claim(s) 1-20 under 35 U.S.C. 101 as being directed to non-statutory subject matter as set forth in the previous Office Action mailed 21 January 2022, Applicant provides the following remarks:

"…Claim 1 is amended herein to recite underlying technology such that the claimed elements cannot reasonably be construed as human mental processing...claim 1 recites that an information processing device...measures usage of the industrial vehicle upon detecting an occurrence of the industrial vehicle performing a distinct, measurable activity. That is the information processing device is filtering vehicle usage data only to data that is relevant to a distinct, measurable activity… "

Applicant further remarks:

“...the information processing device processes program code to accumulate vehicle usage data by communicating across a vehicle network bus...to extract data values...that correspond to a data type that maps to the distinct, measurable activity...a human is not able to read or accumulate data that is provided on a vehicle network bus...” 


Applicant additionally remarks:
“...The information processing device further accumulates discharge information by communicating with a monitor...to collect samples that characterize energy discharged by an energy source of the vehicle...a human cannot reasonably sample energy discharged by an energy source...”

Applicant remarks:

“...claim 1 recites a display that outputs a weighted impact on work performed by the industrial vehicle based upon a correlation of the extracted vehicle usage data and with the corresponding discharge information...a human could not reasonably output a weighted impact on work performed by the industrial vehicle...”
In response, Examiner respectfully maintains that the claims as presented remain directed to ineligible subject matter. Respectfully, Examiner directs Applicant’s attention to the claim limitations of representative claim 20. In particular claim 20 as presented by amendment includes “...providing a transceiver on an industrial vehicle that communicates wirelessly with a remote server...”, “…providing an information processing device on the industrial vehicle, the information processing device configured to exchange electronic data...wherein the electronic data includes an identification of a distinct measurable activity;...”, “...a data type is mapped to the distinct measurable activity, where the data type defines a type of data that can be extracted from the industrial vehicle...when the industrial vehicle is performing the distinct measurable activity…”.

 
Claim 1 as amended further specifies that the information processing device “is programmed to measure usage of the industrial vehicle upon detecting an occurrence of the industrial vehicle performing the distinct measurable activity, by communicating across a vehicle network bus of the industrial vehicle with a vehicle controller to extract data values from the vehicle controller that corresponds to the data type that maps to the distinct, measurable activity performed by the industrial vehicle...”, “…accumulating discharge information by communicating with a monitor wherein the monitor in coupled to the sensor to collect samples that characterize energy discharged by an energy source of the industrial vehicle during the time that the industrial vehicle is engaged in the distinct measurable activity...”, and “…communicating with the transceiver to convey at least one of the vehicle usage data and the discharge information…”, and “…displaying a weighted impact on work performed by the industrial vehicle based upon a correlation of the accumulated vehicle usage data with the accumulated discharge information and the corresponding discharge information, the weighted impact on work expressed as a measure of power expended per unit of time in performing the distinct, measurable activity…”. 

NOTE: As an initial matter, Examiner notes that claim 20 is directed to an inventive process, and thus is directed to the functional steps presented in the body of the claim. While claim 1 as amended provides detail with respect to programming of the recited “information processing device”, the programming is not presented as positively recited steps of the inventive process but rather a description of the provided device. Similarly, while the amendments specify details regarding types of data that are collected and exchanged (e.g., data type that maps to an activity, data that can be extracted when the vehicle is performing an activity etc.), the specific characteristics of the data do not alter the recited functions performed by the recited processing device. Accordingly, the steps positively recited in claim 1 as steps performed by the inventive process are limited to “...providing a transceiver on an industrial vehicle that communicates wirelessly with a remote server...”, “…providing an information processing device on the industrial vehicle, the information processing device configured to exchange electronic data...”, and “…displaying a weighted impact on work performed by the industrial vehicle...”. Examiner suggests amendments to positively recite the claimed programming of the information processing device into steps performed as part of the inventive process such that they can be considered part of the claimed process. Examiner further suggests amendments clarify functional steps such as identification by the device of data that maps to the distinct activity rather than merely indicating that data exchange “is a data type that maps” to an activity. Lastly, Examiner suggests that positive recitation of the information processing device generating a correlation a correlation of the accumulated vehicle usage data with the accumulated discharge information and the corresponding discharge information, rather than merely “displaying” information that is “based on” the correlation would constitute a step of the process. As presented the claim merely requires the display of information. 

While Examiner maintains that the programming of the device and the descriptions of the data do not present performed process steps and therefore do not present limitations that define the inventive process, the claimed programming and data are address as claimed process steps below (See analysis under Step 2A prong 2). Examiner provides further guidance below to assist in expediting prosecution and potentially facilitating issuance of the instant application.   

Respectfully, as presented by amendment, absent further clarification of the processing steps executed by the recited “information processing device”, one of ordinary skill in the art would reliably be able to map a data type to an observed activity of a vehicle and correlate an amount of energy discharge with the activity given the discharge energy amount and the particular activity using pen and paper and/or employing by the human mental processing (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101). Accordingly, Examiner respectfully maintains that the claims are generally directed to ineligible Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions).
 
Applicant further remarks:

“…In step 2A-Prong 2, an examination evaluates whether the claim recites additional elements that integrate any identified exception into a practical application...When considering claim 1 as a whole. The improvement in technology is seen at least in the elements of an information processing device that measures usage of the industrial vehicle upon detecting an occurrence of the industrial vehicle performing the distinct measurable activity...to accumulate vehicle usage data by communicating across a vehicle network bus...with the vehicle controller...The improvement is furthered by a display that outputs a weighted impact on work performed by the industrial vehicle...a practical application is seen by applying any alleged judicial exception by a particular machine, as evidenced by the information processing device interacting with an industrial vehicle controller and a monitor...”

In response, Examiner respectfully disagrees. With respect to considerations of additional elements under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance, claim 20 as presented by amendment, includes: (1) a transceiver communicates wirelessly with a remote server; (2) an information processing device is configured to exchange electronic data that identifies an activity and a data type that is mapped to an activity with the remote server; and (3) the information processing device is programmed to accumulate vehicle usage data by communicating across a vehicle network bus of the industrial vehicle with a vehicle controller to extract data values from the vehicle controller that corresponds to the data type that maps to the distinct, measurable activity performed by the industrial vehicle...”, (4) “…accumulating discharge information by communicating with a monitor wherein the monitor in coupled to the sensor to collect samples that characterize energy discharged by an energy source of the industrial vehicle during the time that the industrial vehicle is engaged in the distinct measurable activity...” and “…displaying a weighted impact on work performed by the industrial vehicle based upon a correlation of the accumulated vehicle usage data with the accumulated discharge information and the corresponding discharge information, the weighted impact on work expressed as a measure of power expended per unit of time in performing the distinct, measurable activity…”.

Accordingly, additional elements of claim 20 that potentially integrate the exception include the “transceiver”, “server”, “sensor”, “monitor”, and the “information processing device”. With respect to these potential additional elements, the claimed “transceiver” is identified as communicating over a network with the server. The claimed “sensor” is identified as being coupled to the monitor and is used to “collect samples”. The “monitor” is identified as being coupled to the sensor and exchanges data with the information processing device. The “information processing device” is identified as communicating with a vehicle controller, communicating with the monitor, communicating with the transceiver, and displaying the weighted impact.

Respectfully, claim 1 is reasonably understood to be conducting standard, and formally manually performed process of making and reducing industrial vehicle performance data to a norm of a measure of work by performing mental steps and/or mathematical formulas and presenting the results using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of storing and retrieving information from computer memory and transmitting information over a computer network. The claimed making and reducing industrial vehicle performance data to a norm of a measure of work by performing mental steps and/or mathematical formulas and presenting the results benefits from the inherent efficiencies gained by data transmission, data storage, and information display capacities of generic computing devices, but fails to present an additional element(s) which practical integrates the judicial exception into a practical application of the judicial exception.


Applicant further remarks:

“…the claims are subject matter eligible in Step 2B...the claim recites an inventive concept that improves a technology...the Applicant notes that an inventive concept is expressly recited in that a monitor samples discharge events of an industrial vehicle power source...an information processing device tracks industrial vehicle operation so as to recognize the performance of a distinct, measurable activity, then correlates the measurements of that activity with discharge information…the Applicant submits that claim 1 is subject matter eligible...”
 
In response, Examiner respectfully disagrees. With respect to consideration of evidence that the claimed invention presents significantly more than the abstract idea under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance, claim 20 as presented by amendment, includes: (1) a transceiver communicates wirelessly with a remote server; (2) an information processing device is configured to exchange electronic data that identifies an activity and a data type that is mapped to an activity with the remote server; and (3) the information processing device is programmed to accumulate vehicle usage data by communicating across a vehicle network bus of the industrial vehicle with a vehicle controller to extract data values from the vehicle controller that corresponds to the data type that maps to the distinct, measurable activity performed by the industrial vehicle...”, (4) “…accumulating discharge information by communicating with a monitor wherein the monitor in coupled to the sensor to collect samples that characterize energy discharged by an energy source of the industrial vehicle during the time that the industrial vehicle is engaged in the distinct measurable activity...” and “…displaying a weighted impact on work performed by the industrial vehicle based upon a correlation of the accumulated vehicle usage data with the accumulated discharge information and the corresponding discharge information, the weighted impact on work expressed as a measure of power expended per unit of time in performing the distinct, measurable activity…”.Examiner respectfully maintains that these elements, and the claimed functions identified as associated with and/or engaging these elements (as noted above in consideration of candidate technical elements under step 2A prong 2) fail to identify functions performed by the underlying technology that amount(s) to significantly more than the recited abstract idea. In support of Examiner’s maintained conclusion that the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:

In reference to the Specification as Published in USPGPUB 2021/0125122, Examiner notes paragraphs [0106]-[0112]. In the noted disclosure, the Specification provides listings of generic computing systems, e.g., a general computing platform including exemplary servers, network configurations and various processor configuration which are identified as capable and interchangeable for performing the disclosed processes. The disclosure does not identify any particular modifications to the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that this disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.   

With respect to the executable routines, the claims specify that the claimed “transceiver” is identified as communicating over a network with the server. The claimed “sensor” is identified as being coupled to the monitor and is used to “collect samples”. The “monitor” is identified as being coupled to the sensor and exchanges data with the information processing device. The “information processing device” is identified as communicating with a vehicle controller, communicating with the monitor, communicating with the transceiver, and displaying the weighted impact.

While Examiner acknowledges that the noted limitations are computer-implemented, Examiner respectfully submits that, in aggregate (e.g., “as a whole”) they do not amount to significantly more than the abstract idea/ineligible subject matter to which the claimed invention is primarily directed.

While utilizing a computer, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. The computer-implemented features of the claimed invention noted above are reasonably limited to: (1) receiving and sending data via a computer network (e.g., electronic data including vehicle usage data and discharge information); (2) storing and retrieving information and data from a generic computer memory (e.g., mapping of data types to activities); and (3) performing repetitive calculations using the obtaining information/data (e.g., correlate the data and the amount of work). The above listed computer-implemented functions are distinguished from the generic data storage, retrieval, transmission, and data manipulation/processing capacities of the generic systems identified in the Specification solely by the recited identification of particular data elements that are of utility to a user performing the specific method of correlating vehicle performance/energy consumption to an amount of work. In summary, the computer of the instant invention is facilitating non-technical aims, i.e., correlating vehicle performance/energy consumption to an amount of work, because it has been programmed to store, retrieve, and transmit specific data elements and/or instructions that is/are of utility to the user. The non-technical functions of correlating vehicle performance/energy consumption to an amount of work benefit from the use of computer technology, but fail to improve the underlying technology.

In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.

NOTE: For Applicant’s benefit, Examiner notes that the Specification as filed describes a system and process in which the inventive processing device monitors a stream of data from an industrial vehicle and identifies parameters associated with categories of activities within the operational data stream. Specifically, the system identifies parameters that “map” to the categorized activities (paragraphs [0036][0037]). The system/process then calculates a weighted impact on work based on the energy discharge correlated with the categorized activities and associated collected parameters/mapped data. While elements of the above are present in the current claims, amendments to clarify these functions and to positively recite the process steps in method claim 1 would likely serve to overcome the maintained rejection. Applicant is encouraged to contact the Examiner to discuss amendments to the claims to this effect to potentially expedite issuance of the instant application. 
   
Claim Rejections - 35 USC § 112

[5]	Previous rejection(s) of claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has/have been overcome by the amendments to the subject claims and is/are withdrawn.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



[6]	Previous rejection(s) of claims 1-20 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea have/has not been overcome by the amendments to the subject claims and is/are maintained. See response to remarks/amendment above for further clarification.

Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1-20 is/are determined to be directed to an abstract idea.  The rationale for this determination is explained below:

Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.
The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices; (2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).

Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Independent claims 1 and 20 are directed to a system and a method and are reasonably understood to be properly directed to one of the four recognized statutory classes of invention designated by 35 U.S.C. 101; namely, a process or method, a machine or apparatus, an article of manufacture, or a composition of matter. While the claims, generally, are directed to recognized statutory classes of invention, each of method/process, system/apparatus claims, and computer-readable media/articles of manufacture are subject to additional analysis as defined by the Courts to determine whether the particularly claimed subject matter is patent-eligible with respect to these further requirements. In the case of the instant application, each of claims 1 and 20 are determined to be directed to ineligible subject matter based on the following analysis/guidance:

Under step 2A prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): In reference to claim 20, the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do/does not amount to significantly more than an abstract idea.  The claim(s) is/are directed to the abstract idea of correlating industrial vehicle performance data/energy consumption to a categorized measures of work by performing mental steps and/or mathematical formulas. In particular, the general subject matter to which the claims are directed articulates a series of information communication and display steps including comparisons/correlations of vehicle usage and energy consumption to defined measurable activities. The claimed associating vehicle performance data/energy with a measure of work is presented absent indication of any processing functions performed by underlying technology such that the claimed comparisons and evaluations are reasonably understood be a performable by human mental processing and/or the performance of mathematical calculations. Accordingly, the claims are generally directed to ineligible Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions).

Under the revised guidance, mental processes or concepts performed in the human mind including observation and evaluation are considered to be ineligible abstract ideas. The 2019 PEG stipulates that if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for a recitation of generic computer components, then the claim is still to be grouped as a mental process unless the limitation cannot practically be performed in the human mind. 

Absent further clarification of the processing steps executed by the recited “information processing device”, “sensors”, and/or the recited “battery monitor”, given energy consumption information and data indicative of a measured amount of work, one of ordinary skill would be capable of correlating the work to energy consumption, employing by the human mental processing and/or by performing calculations using pen and paper (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).
 
With respect to functions/steps performable by human mental processing and/or by a human using pen and paper, representative claim 20 recites: “providing a transceiver...a sensor coupled to a battery...a battery monitor...an information processing device...”. “…extract vehicle usage data that maps to a distinct, measurable activity performed by the industrial vehicle…”, “…receive discharge information, where the discharge information characterizes sampled energy consumed by the battery while the industrial vehicle was engaged in the distinct measurable activity…”, “…communicating with the transceiver to convey at least one of the vehicle usage data and the discharge information…”, and “…displaying a weighted impact on work performed by the industrial vehicle based upon the extracted vehicle usage data and the corresponding discharge information, the weighted impact on work expressed as a measure of power expended per unit of time…”. Respectfully, absent further clarification of the processing steps executed by the recited “information processing device”, one of ordinary skill in the art would reliably determine an amount of discharge associated with a defined activity given the discharge energy amount, i.e., the sampled energy consumed by the battery, and the particular activity using pen and paper and/or employing by the human mental processing (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).

Under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Under the new procedure of step 2A prong two, Examiners are to consider additional elements recited in the claim beyond the judicial exception and evaluate whether those additional elements integrate the exception into a practical application. Further, to be considered a recitation of an element which integrates the judicial exception into a practical application, the additional elements must apply, rely on, or use the judicial exception in a manner that imposes meaningful limits on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.

Additional elements of claim 20 that potentially integrate the exception include the “transceiver”, “server”, “sensor”, “battery monitor”, and the “information processing device”. With respect to these potential additional elements, the claimed “transceiver” is identified as communicating over a network with the server. The claimed “sensor” is identified as being coupled to the battery and interfaces with battery monitor. The “battery monitor” is identified as being coupled to the sensor and exchanged data with the information processing device. The “information processing device” is identified as communicating with a vehicle controller, communicating with the battery monitor, communicating with the transceiver and displaying the weighted impact.


With respect to the above noted functions attributable to the identified additional elements, the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) stipulates that: Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2103.05(f); and/or Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) serve as indications that the use of the technology recited does not indicate integration into a practical application of the judicial exception.

Each of the above noted limitations states a result (e.g., battery is monitored, data is received, data is accumulated, correlations are made etc.) as associated with a respective sensor, transceiver, server, and/or device Beyond the general statement that processing device is programmed to execute the recited steps in a general manner, the battery monitor collects information related to the battery, and the transceiver and server facilitate the transmission of information over the network, the limitations provide no further clarification with respect to the functions performed by the “information processing device”, “transceiver”, “server”, “sensor”, “battery monitor” in producing the claimed result. A recitation of “configured to” absent clarification of particular processing steps executed by the underlying technology to produce the result are reasonably understood to be an equivalent of “apply it” and/or constitute a general linking to a technical environment. Further, the collection of data via a generic sensor arrangement is reasonably consider to be extra-solution data gathering. The technology as engaged by the inventive method is limited to storing and retrieving information, performing tasks that are otherwise performable in the human mind (e.g.,  correlating discharge energy quantities to definable activities), and sending and receiving information over a network. 

Accordingly, claim 20 is reasonably understood to be conducting standard, and formally manually performed process of correlating industrial vehicle performance data/energy consumption to a categorized measures of work using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of storing and retrieving data from memory, displaying data, and communicating data over a network. The claimed correlating industrial vehicle performance data/energy consumption to a categorized measures of work benefits from the inherent efficiencies gained by data transmission, data storage, and information display capacities of generic computing devices, but fails to present an additional element(s) which practical integrates the judicial exception into a practical application of the judicial exception. 

Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Analysis under step 2B is subject to the Revised Examination Procedure responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc. issued by the United States Patent and Trademark Office (19 April 2018). Examiner respectfully submits that the recited uses of the underlying computer technology constitute well-known, routine, and conventional uses of generic computers operating in a network environment. In support of Examiner’s conclusion that the recited functions/role of the computer as presented in the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:

In reference to the Specification as Published in USPGPUB 2021/0125122, Examiner notes paragraphs [0106]-[0112]. In the noted disclosure, the Specification provides listings of generic computing systems, e.g., a general computing platform including exemplary servers, network configurations and various processor configuration which are identified as capable and interchangeable for performing the disclosed processes. The disclosure does not identify any particular modifications to the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that this disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.   

While the above noted disclosure serves to provide sufficient explanation of technical elements required to perform the inventive method using available computing technology, the disclosure does not appear to identify any particular modifications or inventive configurations of the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that the disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Further, absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.
With respect to the executable routines, the claims specify that the above identified generic computing structures are programmed/configured to: (1) the battery monitor interfaces with a current sensor coupled to a battery; (2) the processor further in data communication with a vehicle network bus; and (3) the processor is programmed to receive samples of the current discharge from the battery and (4) the vehicle usage data maps to the distinct measurable activity and the samples of the current discharged from the battery responsive to the industrial vehicle engaged in the distinct measurable activity. While Examiner acknowledges that the noted limitations are computer-implemented, Examiner respectfully submits that, in aggregate (e.g., “as a whole”) they do not amount to significantly more than the abstract idea/ineligible subject matter to which the claimed invention is primarily directed.

While utilizing a computer, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. The computer-implemented features of the claimed invention noted above are reasonably limited to: (1) receiving and sending data via a computer network (e.g., battery sampling); (2) storing and retrieving information and data from a generic computer memory (e.g., usage and energy data); and (3) performing repetitive calculations using the obtaining information/data (e.g., correlate the data and the amount of work and apply a weighting). The above listed computer-implemented functions are distinguished from the generic data storage, retrieval, transmission, and data manipulation/processing capacities of the generic systems identified in the Specification solely by the recited identification of particular data elements that are of utility to a user performing the specific method of correlating industrial vehicle performance data/energy consumption to a categorized measures of work. In summary, the computer of the instant invention is facilitating non-technical aims, i.e., correlating industrial vehicle performance data/energy consumption to a categorized measures of work, because it has been programmed to store, retrieve, and transmit specific data elements and/or instructions that is/are of utility to the user. The non-technical functions of correlating industrial vehicle performance data/energy consumption to a categorized measures of work benefit from the use of computer technology, but fail to improve the underlying technology.

In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  

Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
In accordance with all relevant considerations and aligned with previous findings of  the courts, the technical elements imparted on the method that would potentially provide a basis for meeting a “significantly more” threshold for establishing patent eligibility for an otherwise abstract concept by the use of computer technology fail to amount to significantly more than the abstract idea itself. 
          
Independent claim 1, directed to an apparatus/system for performing the method steps are rejected for substantially the same reasons, in that the generically recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. 


Dependent claims 2-19 further illustrate additional stored data (e.g., battery history, travel distances etc.), sending a receiving data (e.g., travel, lift, and distance measurements etc.), and (additional specificity as to mathematical calculations conducted using the system). These elements fail to establish an integrating technical elements and/or significantly more than the abstract mental processing under Step 2A prong 2 or Step 2B of the 2019 PEG. Accordingly, when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claimed invention is not directed to an abstract idea.

For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S.____ (2014)).


Allowable Subject Matter

[7]	Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action.

Subject Matter Overcoming Art of Record

[8]	The most closely applicable prior art of record is to Shinozaki (United States Patent Application Publication Serial No. 2013/0175975) presented as ‘cited not applied’ herein. Shinozaki provides a system and method for monitoring and managing electrical power in industrial vehicles. Shinozaki discloses determining operating patterns of an industrial vehicle and monitoring power consumption, including discharging of batteries, during operational cycles of the vehicle. Shinozaki further includes analysis of the vehicle and power management under different operational conditions. 

While Shinozaki is similar to the instant application in many respects, there are clear patentable distinctions. Initially, while the operational cycles of Shinozaki include operating conditions for the industrial vehicle including work load and travel load measurements, Shinozaki does not specify a distinct measurable activity during which a specific energy discharge is measured. Further, while Shinozaki measures discharge under operating conditions and utilizes the measurements to predict required battery charging, i.e., energy consumed by the battery, Shinozaki fail to correlate discharge information to specified measurable activity, rather the estimated power consumption of Shiozaki appears to be based on time ranges. Accordingly, Shinozaki fail to teach at least “...extract vehicle usage data that maps to a distinct, measurable activity performed by the industrial vehicle...communicating with the battery monitor to receive discharge information, where the discharge information characterizes sampled energy consumed by the battery while the industrial vehicle was engaged in the distinct, measurable activity...displaying a weighted impact on work performed by the industrial vehicle based upon the extracted vehicle usage data and the corresponding discharge information...”, as required by independent claims 1 and 20.  

Conclusion

[9]	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Kubota et al., BATTERY CONTROL DEVICE AND HYBRID FORKLIFT TRUCK EQUIPPED WITH DEVICE, United States Patent Application Publication No. 2009/0051322, paragraphs [0014]-[0016][0031]-[0033]: Relevant Teachings: Kubota et al. discloses a system and method which includes monitoring of battery charge information and battery discharge information of a forklift vehicle. The system/method further assessment of charge information of the forklift when in travel and lift operations and further includes controls for energy recovery during operation. 


Shibata et al., DISPLAY DEVICE OF CARGO HANDLING VEHICLE AND HYBRID CARGO HANDLING VEHICLE EQUIPPED WITH THE DISPLAY DEVICE, United States Patent Application Publication No. 2009/0174538, paragraphs [0011]-[0021][0082]-[0086]: Relevant Teachings: Shibata et al. discloses a system and method which includes monitoring of energy consumption information of a hybrid vehicle under a set of operating conditions. The system/method measures fuel consumption rate and battery discharge rate under different vehicle operations. The system displays operating conditions via a GUI.

Izumi et al., CONSTRUCTION MACHINE AND INDUSTRIAL VEHICLE HAVING POWER SUPPLY SYSTEM, United States Patent Application Publication No. 2011/0313608, paragraphs [0043]-[0049][0074]-[0076]: Relevant Teachings: Izumi et al. discloses a system and method which includes monitoring of battery charge and discharge information for a battery powered forklift. The system/method further includes determining an charging requirements based on a set of running and regeneration conditions based on a generated operation pattern estimated by the system.Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D RINES whose telephone number is (571)272-5585. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT D RINES/Primary Examiner, Art Unit 3683